Citation Nr: 0500088	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
sarcoidosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from January 1972 to November 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied an 
increased rating for sarcoidosis.  The veteran has been 
represented by the Disabled American Veterans throughout this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

It appears that in his February 2001 statement, the veteran 
indicated his disagreement with the August 1975 rating 
decision.  The issue is referred to the RO for appropriate 
action.


REMAND

In the Substantive Appeal dated in April 2003, the veteran 
indicated that he had been scheduled for VA examination in 
June 2003 for sarcoidosis.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

The June 2001 Veterans Claims Assistance Act of 2000 (VCAA) 
letter sent to the veteran does not inform him of the 
information and evidence needed to substantiate a claim for 
an increased rating.  Instead, the letter informs the veteran 
of the information and evidence needed to reopen a claim, 
which is the wrong information to substantiate a claim for an 
increased rating.  VA General Counsel has directed that VA 
should notify the veteran of the correct information and 
evidence necessary to substantiate his/her claim.  See 
VAOPGCPREC 7-2004.  The United States Court of Appeals for 
the Federal Circuit has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Under the circumstances, this case is remanded for the 
following actions:  

1.  Inform the veteran of the information and 
evidence not of record that is necessary to 
substantiate the claim for an increased rating.  
The veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claim.  (Duplicate records of materials already in 
the claims folder need not be submitted.)

2.  Copies of all VA clinical documentation 
regarding treatment for the veteran's sarcoidosis 
after October 23, 2001, should be associated in the 
claims file.  This includes the June 2003 VA 
examination report.  If the June 2003 VA 
examination report cannot be identified, a negative 
response should be associated in the claims file 
and another VA examination for this disorder should 
be scheduled.  The veteran has received treatment 
from the Birmingham, Alabama, VA Medical Center.  

3.  Readjudicate the claim on appeal.  If the claim 
remains denied, provide the veteran and his 
representative with a supplemental statement of the 
case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on his 
claim, including a summary of the evidence and 
discussion of all pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


